COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-13-00100-CR


Joshua Richard Crouch                     §    From Criminal District Court No. 1

                                          §    of Tarrant County (1282197D)

v.                                        §    May 29, 2014

                                          §    Opinion by Justice Walker

The State of Texas                        §    (nfp)

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. The judgment is modified to include

the $10,000 fine assessed by the jury and pronounced by the trial court. It is

ordered that the judgment of the trial court is affirmed as modified.


                                     SECOND DISTRICT COURT OF APPEALS

                                     By __/s/ Sue Walker___________________
                                        Justice Sue Walker